

117 S1391 IS: Suicide Training and Awareness Nationally Delivered for Universal Prevention Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1391IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide best practices on student suicide awareness and prevention training and condition State educational agencies, local educational agencies, and tribal educational agencies receiving funds under section 520A of such Act to establish and implement a school-based student suicide awareness and prevention training policy.1.Short titleThis Act may be cited as the Suicide Training and Awareness Nationally Delivered for Universal Prevention Act of 2021 or the STANDUP Act of 2021.2.FindingsThe Congress finds as follows:(1)Since 2010, suicide has been the second-leading cause of death for young people ages 10–24. In 2016, 6,159 young people ages 10–24 died by suicide.(2)Based on the 2017 Youth Risk Behavior Survey of the Centers for Disease Control and Prevention (in this section referred to as CDC), 7.4 percent of youth in grades 9–12 reported that they made at least one suicide attempt in the past 12 months.(3)While there is no complete count of suicide attempts in the United States, CDC data suggests that for every reported suicide death, approximately 11.4 people visit a hospital for self-harm-related injuries.(4)In 2016, suicide was the 10th-leading cause of death overall in the United States, with over 44,000 people dying by suicide, and there were more than twice as many suicides in the United States as there were homicides.(5)Youth often display warning signs and signals before harming themselves or others. Research shows that 70 percent of those who die by suicide tell someone of their plans or give another warning sign.(6)According to the CDC, the rates of suicide among American Indians and Alaska Natives have been increasing since 2003 and are the highest of any racial or ethnic group in the United States. In addition, recent studies of CDC data from 2001 through 2015 show that suicide rates for Black children ages 5 through 12 were roughly two times higher than those of similarly aged White children.3.Student suicide awareness and prevention training(a)In generalTitle V of the Public Health Service Act is amended by inserting after section 520A of such Act (42 U.S.C. 290bb–32) the following:520B.Student suicide awareness and prevention training policies(a)In generalAs a condition on receipt of funds under section 520A, each State educational agency, local educational agency, and tribal educational agency that receives such funds, directly or through a State or Indian Tribe, for activities to be performed within elementary and secondary schools, including the Project AWARE State Education Agency Grant Program, shall—(1)establish and implement a school-based student suicide awareness and prevention training policy;(2)consult with stakeholders (including principals, teachers, parents, other school leaders) in the development of the policy under subsection (a)(1); and(3)collect and report information in accordance with subsection (c).(b)School-Based student suicide awareness and prevention training policyA school-based student suicide awareness and prevention training policy implemented pursuant to subsection (a)—(1)shall be evidence-based;(2)shall provide evidence-based training to students in grades 6 through 12, in coordination with school-based mental health service providers as defined in section 4102(6) of the Elementary and Secondary Education Act of 1965, if applicable, regarding—(A)suicide education and awareness, including warning signs of self-harm or suicidal ideation;(B)methods that students can use to seek help for themselves and others; and(C)student resources for suicide awareness and prevention;(3)shall provide for retraining of such students every school year;(4)may last for such period as the State educational agency, local educational agency, or tribal educational agency involved determines to be appropriate; and(5)may be implemented through any delivery method, including in-person trainings, digital trainings, or train-the-trainer models.(c)Collection of information and reportingEach State educational agency, local educational agency, and tribal educational agency that receives funds under section 520A shall, with respect to each school served by the agency, collect and report to the Secretary the following information:(1)The number of student trainings conducted.(2)The number of students trained, dis­ag­gre­gated by age and grade level.(3)The number of help-seeking reports made by students after implementation of such policy.(d)Evidence-Based program listingThe Secretary of Health and Human Services shall coordinate with the Secretary of Education to make publicly available the policies established by State educational agencies, local educational agencies, and tribal educational agencies pursuant to this section and the training that is available to students and teams pursuant to such policies, including identification of whether such training is available to trainees at no cost.(e)Implementation timelineA State educational agency, local educational agency, or tribal educational agency shall establish and begin implementation of the policies required by subsection (a)(1) not later than the beginning of the third fiscal year following the date of enactment of this section for which the agency receives funds under section 520A.(f)DefinitionsIn this section:(1)The term evidence-based has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.(2)The term local education agency has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.(3)The term State educational agency has the meaning given to such term in section 8101 of the Elementary and Secondary Education Act of 1965.(4)The term tribal educational agency has the meaning given to such term in section 6132 of the Elementary and Secondary Education Act of 1965.520B–1.Best practices for student suicide awareness and prevention trainingThe Secretary of Health and Human Services, acting through the Assistant Secretary of the Substance Abuse and Mental Health Services Administration, in coordination with the Secretary of Education, shall—(1)publish best practices for school-based student suicide awareness and prevention training, pursuant to section 520B, that are based on—(A)evidence-based practices; and(B)input from relevant Federal agencies, national organizations, and related stakeholders;(2)publish guidance, based on the best practices under paragraph (1), to provide State educational agencies, local educational agencies, and tribal educational agencies with information on student suicide awareness and prevention best practices;(3)disseminate such best practices to State educational agencies, local educational agencies, and tribal educational agencies; and(4)provide technical assistance to State educational agencies, local educational agencies, and tribal educational agencies..4.Effective dateThe amendments made by this Act shall only apply with respect to applications for assistance under section 520A of the Public Health Service Act (42 U.S.C. 290bb–32) that are submitted after the date of enactment of this Act.